        Case 1:20-cv-06539-JMF Document 222 Filed 12/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE CITIBANK AUGUST 11, 2020 WIRE
TRANSFERS                                              Case No. 1:20-cv-06539 (JMF)




                        JOINT STIPULATION AND [PROPOSED] ORDER

       The parties stipulate:

       1.     In addition to the two international wire transfers described in the Stipulation and

Order dated December 9, 2020 (see ECF No. 209), another one of the wire transfers sent by

Citibank, N.A. on August 11, 2020 in connection with the 2016 Revlon Term Loan—a

$7,510,866.73 transfer directed to the Brigade-managed Mediolanum Best Brands, which is

domiciled in Ireland—was wired to a bank account located in Luxembourg for the benefit of that

Brigade-Managed fund.

                                   [Signature Page Follows]
        Case 1:20-cv-06539-JMF Document 222 Filed 12/13/20 Page 2 of 2




Respectfully submitted, this 13th day of December, 2020.



AGREED:

QUINN EMANUEL URQUHART &                     THE LAW OFFICES OF JOHN F. BAUGHMAN,
SULLIVAN, LLP                                PLLC

/s/ Benjamin Finestone                       /s/ John F. Baughman
Michael Carlinsky                            John F. Baughman
Robert Loigman                               Andrew H. Reynard
Benjamin Finestone                           299 Broadway, Suite 203
Adam M. Abensohn                             New York, New York 10007
Anil Makhijani                               (347) 241-6347
Sophia Qasir
Alexandre Tschumi                            MAYER BROWN LLP
Zachary Russell
Mario Gazzola                                Matthew D. Ingber
Brendan Carroll                              Christopher J. Houpt
51 Madison Avenue, 22nd Floor                Allison Zolot
New York, New York 10010                     Luc W. M. Mitchell
(212) 849-7000                               Anjanique M. Watt
                                             1221 Avenue of the Americas
Bennett Murphy                               New York, New York 10020
865 S. Figueroa Street, 10th Floor           (212) 506-2500
Los Angeles, CA 90017
(213) 443-3000                               Attorneys for Citibank, N.A.

Attorneys for Defendants


SO ORDERED.



                                           _________________________________
                                           Hon. Jesse Furman (U.S.D.J.)




                                              2
